NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JOHN DOE, a minor, by and through Paul )
Doe, his next friend and guardian and     )
PAUL DOE, individually,                   )
                                          )
              Appellants,                 )
                                          )
v.                                        )        Case No. 2D17-4795
                                          )
DIOCESE OF VENICE IN FLORIDA, INC., )
a Non-Profit Florida Corporation; DIOCESE )
OF VENICE IN FLORIDA, a Corporation       )
Sole; BISHOP DEWANE as Corporate Sole )
of the Diocese of Venice; and ROBERT      )
LITTLE,                                   )
                                          )
              Appellees.                  )
                                          )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Lee
County; Alane C. Laboda, Judge.

Alexander Brockmeyer, Mark Boyle, and
Katherine L. Sloan of Boyle & Leonard,
P.A., Fort Myers; and Marcus W. Viles and
Maria R. Alaimo of Viles & Beckman, LLC,
Fort Myers, for Appellants.

David C. Potter and Carl Joseph Coleman
of Buchanan Ingersoll & Rooney PC, Fort
Myers; and Hala Sandridge of Buchanan
Ingersoll & Rooney PC, Tampa (substituted
as counsel of record); and Chance Lyman
of Buchanan Ingersoll & Rooney PC,
Tampa, for Appellees Diocese of Venice in
Florida, Inc. and Bishop Dewane.

No appearance for Appellee Robert Little.




PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.




                                            -2-